        Case 2:20-cv-00009-RFB-BNW Document 25
                                            24 Filed 09/13/21
                                                     07/28/21 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   ANDRE T. MARQUES
     Nevada Bar #0147373
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
      (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   amarques@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                    UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEVADA

11   MAYRA AGUIRRE-ORTIZ,                              CASE NO. 2:20-cv-00009-RFB-BNW

12                            Plaintiff,

13   vs.

14   SMITH’S FOOD AND DRUG STORE a/k/a                 STIPULATION TO EXTEND
     KROGER and DOES I-V, and ROE                      DATE FOR FILING THE JOINT PRE
15   CORPORATIONS, I-V, inclusive,                     TRIAL ORDER

16                            Defendants.              (FIRST REQUEST)

17

18           WHEREAS, Defense counsel has prepared an initial draft of the Joint Pre Trial Order but the

19   parties need additional time to complete the document and ensure that it is complete; and

20           WHEREAS, the parties are currently in settlement negotiations with hopes of resolving this

21   matter prior to trial;

22           IT IS HEREBY STIPULATED AND AGREED by and between MICHAEL I. SANDOVAL,

23   ESQ. of the RICHARD HARRIS LAW FIRM, Attorneys for Plaintiff, MAYRA AGUIRRE-ORTIZ,

24   and JERRY S. BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., Attorneys for Defendant

25   ///

26   ///

27   ///

28   ///


     CLAC 6489118.1
        Case 2:20-cv-00009-RFB-BNW Document 25
                                            24 Filed 09/13/21
                                                     07/28/21 Page 2 of 2


 1   SMITH’S FOOD & DRUG CENTERS, INC., that the date for filing the Joint Pre Trial Order be

 2   extended from August 18, 2021 until Monday, October 18, 2021.

 3           Respectfully submitted this 28th day of July, 2021.

 4   RICHARD HARRIS LAW FIRM                               COOPER LEVENSON, P.A.

 5   /s/ Michael I. Sandoval                               /s/ Jerry S. Busby
     MICHAEL I. SANDOVAL, ESQ.                             JERRY S. BUSBY, ESQ.
 6   Nevada Bar No. 013242                                 Nevada Bar No. 001107
 7   801 South Fourth Street                               3016 West Charleston Boulevard - Suite 195
     Las Vegas, Nevada 89101                               Las Vegas, Nevada 89102
 8   (702) 444-4444                                        (702) 366-1125
     Attorneys for Plaintiff                               Attorneys for Defendant
 9   MAYRA AGUIRRE-ORTIZ                                   SMITH’S FOOD & DRUG CENTERS, INC.
10

11

12

13
             IT IS SO ORDERED:
14

15
                                                   ______________________________________
16                                                 UNITED STATES MAGISTRATE JUDGE
                                                              September 13, 2021
                                                   DATED: ____________________________
17

18

19

20
21

22

23

24

25

26

27
28

                                                       2
     CLAC 6489118.1
